Exhibit 10.1
 
 
 
 
 

 
UNIT CORPORATION


2000


NON-EMPLOYEE DIRECTORS'


STOCK OPTION PLAN






as


Amended and Restated
May 29, 2009
 
 
 
 
 
 
 
 
1
 

UNIT CORPORATION


2000


NON-EMPLOYEE DIRECTORS' STOCK OPTION PLAN


The purposes of the Unit Corporation 2000 Non-Employee Directors' Stock Option
Plan (the "Plan") are to promote the long-term success of Unit Corporation (the
"Company") by creating a long-term mutuality of interests between the
non-employee Directors and stockholders of the Company, to provide an additional
inducement for such Directors to remain with the Company and to provide a means
through which the Company may attract able persons to serve as Directors of the
Company.


SECTION I
Administration


The Compensation Committee (the "Committee") of the Board of Directors of the
Company (the "Board") shall administer the Plan. All of the members of the
Committee shall be non-employee directors. The Committee shall keep records of
action taken at its meetings. A majority of the Committee shall constitute a
quorum at any meeting, and the acts of a majority of the members present at any
meeting at which a quorum is present, or acts approved in writing by a majority
of the Committee, shall be the acts of the Committee.


The Committee shall interpret the Plan and prescribe such rules, regulations and
procedures in connection with the operations of the Plan, as it shall deem to be
necessary and advisable for the administration of the Plan consistent with the
purposes of the Plan. All questions of interpretation and application of the
Plan, or as to stock options granted under the Plan, shall be subject to the
determination of the Committee, which shall be final and binding.


Notwithstanding the above, the selection of the Directors to whom stock options
are to be granted, the timing of such grants, the number of shares subject to
any stock option, the exercise price of any stock option, the periods during
which any stock option may be exercised and the term of any stock option shall
be as hereinafter provided, and the Committee shall have no discretion as to
such matters.


SECTION 2
Shares Available under the Plan


The aggregate number of shares which may be issued or delivered and as to which
grants of stock options may be made under the Plan is 510,000 shares of Common
Stock, $.20 par value, of the Company (the "Common Stock"), subject to
adjustment and substitution as set forth in Section 5. If any stock option
granted under the Plan is cancelled by mutual consent or terminates or expires
for any reason without having been exercised in full, the number of shares
subject thereto shall again be available for purposes of the Plan. The shares
which may be issued or delivered under the Plan may be
 
 
2
 
either authorized but unissued shares or reacquired shares or partly each, as
shall be determined from time to time by the Board.


SECTION 3
Grant of Stock Options


On the first business day following the day of each annual meeting of the
stockholders of the Company, each person who is then a member of the Board and
who is not then an employee of the Company or any of its subsidiaries (a
"non-employee Director") shall automatically and without further action by the
Board or the Committee be granted a stock option to purchase 3,500 shares of
Common Stock, subject to adjustment and substitution as set forth in Section 5.
If the number of shares then remaining available for the grant of stock options
under the Plan is not sufficient for each non-employee Director to be granted an
option for 3,500 shares of common stock (or the number of adjusted or
substituted shares pursuant to Section 5), then each non-employee Director shall
be granted an option for a number of whole shares equal to the number of shares
then remaining available divided by the number of non-employee Directors,
disregarding any fractions of a share.  Solely for purposes of satisfying a
deficiency of shares available for the grant of stock options available to
non-employee Directors on the day after the 2009 annual meeting of the Company’s
stockholders, in addition to the 437 shares available for the grant of options
made to each non-employee Director on May 7, 2009, each non-employee Director
shall receive an additional grant of stock options for 3,063 shares on May 29,
2009, provided, however, that none of these options for 3,063 additional shares
(the “2009 Option Award Balance”) shall vest unless and until this Plan is
approved by the Company’s stockholders. In the event such stockholder approval
in not obtained, then each 2009 Option Award Balance shall be forfeited.


SECTION 4
Terms and Conditions of Stock Options


Stock options granted under the Plan shall be subject to the following terms and
conditions:


(A)           The purchase price at which each stock option may be exercised
(the "option price") shall be one hundred percent (100%) of the fair market
value per share of the Common Stock covered by the stock option on the date of
grant, determined as provided in Section 4(G). Notwithstanding any other
provision of this Plan, the purchase price of an outstanding option shall not be
subject to modification or amendment subsequent to the date of grant of such
option.


(B)           The option price for each stock option shall be paid in full upon
exercise and shall be payable in cash in United States dollars (including check,
bank draft or money order). Provided, however, that in lieu of such cash the
person exercising the stock option may pay the option price in whole or in part
by delivering to the Company shares of the Common Stock having a fair market
value on the date of exercise of the stock option, determined as provided in
Section 4(G) equal to the option price for the shares being purchased; except
that (i) any portion of the option price representing a
 
 
3
 
fraction of a share shall in any event be paid in cash and (ii) no shares of the
Common Stock which have been held for less than six months may be delivered in
payment of the option price of a stock option. The date of exercise of a stock
option shall be determined under procedures established by the Committee, and,
as of the date of exercise the person exercising the stock option shall be
considered for all purposes to be the owner of the shares with respect to which
the stock option has been exercised. Payment of the option price with shares
shall not increase the number of shares of the Common Stock, which may be issued
or delivered under the Plan as provided in Section 2.


(C)           No stock option shall be exercisable during the first six months
of its term except in case of death as provided in Section 4(E), provided,
however, that no 2009 Option Award Balance shall be exercisable under any
circumstance until after approval of this Plan by the Company’s stockholders.
Subject to the terms of Section 4(E) providing for earlier termination of a
stock option, no stock option shall be exercisable after the expiration of ten
years from the date of grant. A stock option to the extent exercisable at any
time may be exercised in whole or in part.


(D)           No stock option shall be transferable by the grantee otherwise
than by will, or if the grantee dies intestate, by the laws of descent and
distribution of the state of domicile of the grantee at the time of death. All
stock options shall be exercisable during the lifetime of the grantee only by
the grantee or the grantee's guardian or legal representative.


(E)           If a grantee ceases to be a Director of the Company, any
outstanding stock options held by the grantee shall be exercisable and shall
terminate, according to the following provisions:


(i)  
If a grantee ceases to be a Director of the Company for any reason other than
retirement, disability, resignation, removal for cause or death, any then
outstanding stock option held by such grantee shall be exercisable by the
grantee (but only to the extent exercisable by the grantee immediately prior to
ceasing to be a Director) at any time prior to the regular expiration date of
such stock option or within one year after the date the grantee ceases to be a
Director, whichever is the shorter period.



(ii)  
If during his or her term of office as a Director a grantee is removed from
office for cause, any outstanding stock option held by the grantee which is not
exercisable by the grantee immediately prior to removal shall terminate as of
the date of removal, and any outstanding stock option held by the grantee which
is exercisable by the grantee immediately prior to removal shall be exercisable
by the grantee at any time prior to the regular expiration date of such stock
option or within 30 days after the date of removal, whichever is the shorter
period.



(iii)  
If a grantee ceases to be a Director of the Company by reason of death,
retirement, resignation or disability, any then outstanding stock option

 
 
4

 
held by such grantee shall be exercisable by the grantee (but in the case of
resignation, retirement or disability only to the extent exercisable by the
grantee immediately prior to ceasing to be a Director and in the case of death
whether or not exercisable by the grantee immediately prior to death) at any
time prior to the regular expiration date of such stock option or within 24
months after the date the grantee ceases to be a Director, whichever is the
shorter period. In the event of the death of the grantee, the stock options
shall be exercisable by the person entitled to do so under the Will of the
grantee, or, if the grantee fails to make testamentary disposition of the stock
options or shall die intestate, by the legal representative of the grantee.


(F)           All stock options shall be confirmed by an agreement, or an
amendment thereto, which shall be executed on behalf of the Company by the Chief
Executive Officer (if other than the President), the President or any Vice
President and by the grantee.


(G)           Fair market value of the Common Stock shall be the mean between
the following prices, as applicable, for the date as of which fair market value
is to be determined as quoted in The Wall Street Journal (or in such other
reliable publication as the Committee, in its discretion, may determine to rely
upon): (a) if the Common Stock is listed on the New York Stock Exchange, the
closing price per share of the Common Stock as quoted in the NYSE-Composite
Transactions listing for such date, (b) if the Common Stock is not listed on
such exchange, the highest and lowest sales prices per share of Common Stock for
such date on (or on any composite index including) the principal United States
securities exchange registered under the Securities Exchange Act of 1934 (the
"1934 Act") on which the Common Stock is listed, or (c) if the Common Stock is
not listed on any such exchange, the highest and lowest sales prices per share
of the Common Stock for such date on the National Association of Securities
Dealer Automated Quotations System or any successor system then in use
("NASDAQ"). If there are no such sale price quotations for the date as of which
fair market value is to be determined but there are such sale price quotations
within a reasonable period both before and after such date, then fair market
value shall be determined by taking a weighted average of the means between the
highest and lowest sales prices per share of the Common Stock as so quoted on
the nearest date before and the nearest date after the date as of which fair
market value is to be determined. The average should be weighted inversely by
the respective number of trading days between the selling dates and the date as
of which fair market value is to be determined. If there are no such sale price
quotations on or within a reasonable period both before and after the date as of
which fair market value is to be determined, then fair market value of the
Common Stock shall be the mean between the bona fide bid and asked prices per
share of Common Stock as so quoted for such date on NASDAQ, or if none, the
weighted average of the means between such bona fide bid and asked prices on the
nearest trading date before and the nearest trading date after the date as of
which fair market value is to be determined, if both such dates are within a
reasonable period. The average is to be determined in the manner described above
in this Section 4(G).


 
5
 
(H)           The obligation of the Company to issue or deliver shares of the
Common Stock under the Plan shall be subject to (i) the effectiveness of a
registration statement under the Securities Act of 1933, as amended, with
respect to such shares, if deemed necessary or appropriate by counsel for the
Company, (ii) the condition that the shares shall have been listed (or
authorized for listing upon official notice of issuance upon each stock
exchange, if any, on which the Common Stock shares may then be listed and (iii)
all other applicable laws, regulations, rules and orders which may then be in
effect.
 
(I)             Forfeiture of Stock Options. If at any time during grantee’s
tenure as a Director,  the Committee determines that grantee has engaged in any
activity in competition with any activity of the company or its subsidiaries, or
activity or conduct that is inimical, contrary or harmful to the interests of
the company or its subsidiaries, including but not limited to:
 
(i)  
conduct relating to a Director’s duties to the company for which either criminal
or civil penalties against the Director may be sought;

 
 
(ii)  
conduct or activity that results in the termination of a Director’s tenure
because of his or her: (a) failure to abide by the Company’s rules and
regulations governing the transaction of its business, including without
limitation, its Code of Business Ethics and Conduct; (b) inattention to duties,
or the commission of acts while in the position of director which acts amount to
gross negligence or misconduct; (c) misappropriation of funds or property
of  the Company or its subsidiaries or committing any fraud against the Company
or any of its subsidiaries or against any other person or entity while serving
as a Director of the Company, or (d) misappropriation of any corporate
opportunity, or otherwise obtaining personal profit from any transaction which
is adverse to the interests of the Company or any of its subsidiaries or to the
benefits of which the Company or its subsidiaries are entitled; or (e) the
commission of a felony or other crime involving moral turpitude;

 
 
(iii)  
accepting employment with, acquiring a 5% or more equity or participation
interest in, serving as a consultant, advisor, director or agent of, directly or
indirectly soliciting or recruiting any employee of the Company or any of its
subsidiaries who was employed at any time during the Director’s tenure with the
Company or any of its subsidiaries, or otherwise assisting in any other capacity
or manner any company or enterprise that is directly or indirectly in
competition with or acting against the interests of the Company or any of its
subsidiaries (a "competitor"), except for (a) any isolated, sporadic
accommodation or assistance provided to a competitor, at its request, by the
Director during his or her tenure with the Company, but only if provided in the
good faith and reasonable belief that such action would benefit the Company or
any of its subsidiaries by promoting good business relations with the competitor
and would not harm the Company’s or any of its subsidiaries’ interests in any
substantial manner or (b) any other service or assistance that is provided at
the request or with the written permission of the Company or any of its
subsidiaries;

 
 
(iv)  
disclosing or misusing any confidential information or material concerning the
Company or any of its subsidiaries; or

 
 
6
 
(v)  
making any statement or disclosing any information to any customers, suppliers,
lessors, lessees, licensors, licensees, regulators, employees or others with
whom the Company or any of its subsidiaries engages in business that is
defamatory or derogatory with respect to the business, operations, technology,
management, or other employees of the Company or any of its subsidiaries, or
taking any other action that could reasonably be expected to injure the Company
or any of its subsidiaries in their business relationships with any of the
foregoing parties or result in any other detrimental effect on the Company or
any of its subsidiaries;

 
 
then on the date on which the Director breached this Section 4 (I) as determined
by the Committee and (a) all of the Director’s vested stock options acquired
under this Plan (or other securities into which those stock options have been
exercised, converted or exchanged) shall be returned to the Company or, if no
longer held by the director, and the director shall pay to the Company, without
interest, all cash, securities or other assets received by him or her on the
sale or transfer of such stock or securities, and (ii) all unvested stock
options shall be forfeited.
 
(vi)  
If a Director owes any amount under the above subsections of this Section 4, the
Company may, to the fullest extent permitted by applicable law, deduct such
amount from any amounts the Company owes the Director from time to time for any
reason (including without limitation amounts owed as fees, reimbursements or
other compensation, or fringe benefits).

 


Subject to the foregoing provisions of this Section 4 and the other provisions
of the Plan, any stock option granted under the Plan may be subject to such
restrictions and other terms and conditions if any, as shall be determined, in
its discretion, by the Committee and set forth in the agreement referred to in
Section 4(F), or an amendment thereto.


SECTION 5
Adjustment and Substitution of Shares


If a dividend or other distribution shall be declared upon the Common Stock
payable in shares of the Common Stock, the number of shares of the Common Stock
set forth in Section 3, the number of shares of the Common Stock then subject to
any outstanding stock options and the number of shares of the Common Stock which
may be issued or delivered under the Plan but are not then subject to
outstanding stock options shall be adjusted by adding thereto the number of
shares of the Common Stock which would have been distributable thereon if such
shares had been outstanding on the date fixed for determining the stockholders
entitled to receive such stock dividend or distribution.


If the outstanding shares of the Common Stock shall be changed into or
exchangeable for a different number or kind of shares of stock, other securities
or other property of the Company or another corporation, whether through
reorganization, reclassification, recapitalization, stock split-up, combination
of shares, merger or consolidation, then there shall be substituted for each
share of the Common Stock set forth in Section 3, for each share of the Common
Stock subject to any then outstanding
 
 
7
 
stock option, and for each share of the Common Stock which may be issued or
delivered under the Plan but which is not then subject to any outstanding stock
option, the number and kind of shares of stock or other securities into which
each outstanding share of the Common Stock shall be so changed or for which each
such share shall be exchangeable.


In case of any adjustment or substitution as provided for in this Section 5, the
aggregate option price for all shares subject to each then outstanding stock
option prior to such adjustment or substitution shall be the aggregate option
price for all shares of stock or other securities (including any fraction) to
which such shares shall have been adjusted or which shall have been substituted
for such shares. Any new option price per share shall be carried to at least
three decimal places with the last decimal place rounded upwards to the nearest
whole number.


No adjustment or substitution provided for in this Section 5 shall require the
Company to issue or deliver or sell a fraction of a share or other security.
Accordingly, all fractional shares or other securities, which result from any
such adjustment or substitution, shall be eliminated and not carried forward to
any subsequent adjustment or substitution.


SECTION 6
Effect of the Plan on the Rights of Company and Stockholders


Nothing in the Plan, in any stock option granted under the Plan, or in any stock
option agreement shall confer any right to any person to continue as a Director
of the Company or interfere in any way with the rights of the stockholders of
the Company or the Board of Directors to elect and remove Directors.


SECTION 7
Amendment and Termination


The right to amend the Plan at any time and from time to time and the right to
terminate the Plan at any time are hereby specifically reserved to the Board;
provided always that no such termination shall terminate any outstanding stock
options granted under the Plan; and provided further that no amendment of the
Plan shall (a) be made without stockholder approval if stockholder approval of
the amendment is at the time required for stock options under the Plan to
qualify for the exemption from Section 16(b) of the 1934 Act provided by Rule
16b-3 or by the rules of any stock exchange on which the Common Stock may then
be listed, (b) amend more than once every six months the provisions of the Plan
relating to the selection of the Directors to whom stock options are to be
granted, the timing of such grants, the number of shares subject to any stock
option, the periods during which any stock option may be exercised and the term
of any stock option other than to comport with changes in the Internal Revenue
Code of 1986 or the rules and regulations thereunder, (c) otherwise amend the
Plan in any manner that would cause stock options under the Plan not to qualify
for the exemption provided by Rule 16b-3 or (d) modify or amend the purchase
price of any outstanding option No amendment or termination of the Plan shall,
without the written consent of the holder of a
 
 
8
 
stock option theretofore awarded under the Plan, adversely affect the rights of
such holder with respect thereto.


Notwithstanding anything contained in the preceding paragraph or any other
provision of the Plan or any stock option agreement, the Board shall have the
power to amend the Plan in any manner deemed necessary or advisable for stock
options granted under the Plan to qualify for the exemption provided by Rule
16b-3 (or any successor rule relating to exemption from Section 16(b) of the
1934 Act), and any such amendment shall, to the extent deemed necessary or
advisable by the Board, be applicable to any outstanding stock options
theretofore granted under the Plan notwithstanding any contrary provisions
contained in any stock option agreement. In the event of any such amendment to
the Plan, the holder of any stock option outstanding under the Plan shall, upon
request of the Committee and as a condition to the exercisability of such
option, execute a conforming amendment in the form prescribed by the Committee
to the stock option agreement referred to in Section 4(F) within such reasonable
time as the Committee shall specify in such request.


SECTION 8
Effective Date and Duration of Plan


The effective date of the Plan shall be the date of its approval by the
stockholders of the Company and it shall end on May 30, 2017. Notwithstanding
any other provisions contained in the Plan other than the 2009 Option Award
Balances, no stock option shall be granted under the Plan until after such
stockholder approval. No stock option may be granted under the Plan subsequent
to May 30, 2017.


IN WITNESS WHEREOF the Board of Directors as of the 29th day of May, 2009 has
adopted this Plan.


UNIT CORPORATION






By:          /s/ John G. Nikkel 
John G. Nikkel
Chairman of the Board
of Directors
[Corporate Seal]


ATTEST:






/s/ Mark E. Schell
Mark E. Schell, Secretary

9